Case 2:21-cv-02504-SVW-SK Document 13 Filed 05/07/21 Page 1 of 1 Page ID #:45




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE NUMBER:


 JAMES HUNTSMAN                                                2:21−cv−02504−SVW−SK
                                             Plaintiff(s),

          v.
 CORPORATION OF THE PRESIDENT OF THE
 CHURCH OF JESUS CHRIST OF LATTER−DAY                         RESPONSE BY THE COURT TO NOTICE TO
 SAINTS, et al.                                                    FILER OF DEFICIENCIES IN
                                           Defendant(s).
                                                               ELECTRONICALLY FILED DOCUMENTS




 In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents
 REGARDING:
    5/5/2021                   10            Answer
  Date Filed                 Doc. No.      Title of Doc.
 IT IS HEREBY ORDERED:
        Counsel are directed to file their Notice of Interested Parties within 7 days of today's
 date




                                                    Clerk, U.S. District Court

 Dated: May 7, 2021                                 By: /s/ Margo Mead
                                                       Deputy Clerk


 cc: Assigned District Judge and/or Magistrate Judge




 G−112B (01/07)   RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
